Order denying motion of defendant-appellant to preclude unanimously reversed, on the law and in the exercise of discretion, with $20 costs and disbursements to the defendant-appellant, and the motion granted, with $10 costs, unless plaintiff-respondent supplies a sufficient bill of particulars in compliance with the demand within 20 days of the entry of the order herein and service thereof. In the absence of a timely motion to vacate or modify a demand for a bill of particulars, the items will not be scrutinized and an order of preclusion will be granted unless the demand is palpably improper (Rules Civ. Prae., rule 115 ; Tomasino v. Prudential Westchester Gorp., 1 A D 2d 781; cf. Universal Metal Prods. Go. v. Be-Mo'rnay Budd, 275 App. Div. 575, in which it was observed that the court might exercise its discretion to deny the motion to preclude, and did so on finding the demand “elaborate and oppressive”. Tripp, A Guide to Motion Practice [rev. ed.], § 48). Concur — ■ Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.